[Cite as State v. Wilson, 2016-Ohio-440.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-14-040

        Appellee                                 Trial Court No. 2013CR0588

v.

Charles Wilson, Jr.                              DECISION AND JUDGMENT

        Appellant                                Decided: February 5, 2016

                                            *****

        Paul A. Dobson, Wood County Prosecuting Attorney, Thomas A.
        Matuszak and David T. Harold, Assistant Prosecuting Attorneys,
        for appellee.

        Joanna M. Orth, for appellant.

                                            *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a judgment of the Wood County Court of Common

Pleas that found appellant guilty of one count of theft and one count of receiving stolen

property following a plea of guilty. For the reasons below, this court affirms the

judgment of the trial court.
       {¶ 2} The following undisputed facts are relevant to the issues raised on appeal.

On January 22, 2014, appellant was indicted on one count of theft in violation of R.C.

2913.02(A)(1) and (B)(2) and one count of receiving stolen property in violation of R.C.

2913.51(A) and (C). On April 22, 2014, appellant entered a guilty plea to both counts in

the indictment. A sentencing hearing was held on May 13, 2014, and the issues of

sentencing and restitution were addressed. At the conclusion of the hearing, appellant

was ordered to serve two consecutive 12-month sentences and to pay $6,700 restitution to

the victim of the theft.

       {¶ 3} Appellant appeals, setting forth the following two assignments of error:

              First Assignment of Error: The trial court erred to the prejudice of

       defendant/appellant when it ordered restitution beyond the actual loss

       suffered by the victim.

              Second Assignment of Error: Defendant/appellant’s sentence should

       be vacated as the trial court failed, as a matter of law, to make specific

       findings of fact before imposing consecutive sentences pursuant to Ohio

       Revised Code § 2929.14(C)(4).

       {¶ 4} In support of his first assignment of error, appellant asserts that the amount

ordered as restitution was greater than the actual loss suffered by the victim and that the

trial court failed to consider possible depreciation of the stolen jewelry. Appellant also

argues that the trial court failed to consider appellant’s ability to pay the restitution.




2.
       {¶ 5} Appellate courts review an order of restitution under an abuse of discretion

standard. State v. Love, 3d Dist. Marion No. 9-13-09, 2014-Ohio-437. The term “abuse

of discretion” connotes more than an error of law or judgment; it implies that the trial

court’s attitude was unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore,

5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983). R.C. 2929.18 permits a trial court to

impose financial sanctions on a defendant, including restitution and reimbursements,

subject to the defendant’s opportunity to dispute the amounts imposed. Additionally, a

trial court may comply with R.C. 2929.19(B)(5) by considering a presentence

investigation report. See e.g. State v. Dupois, 6th Dist. Lucas No. L-12-1035, 2013-Ohio-

2128, ¶ 44.

       {¶ 6} As to the order for restitution, the trial court stated at sentencing that it had

considered appellant’s presentence investigation report. The record reflects that the

specific amount of restitution was based on the evidence and testimony of the victim.

The victim testified that she paid $500 to get some of her jewelry back from a pawn shop

and that, based on the purchase receipts she produced for all of the items, including items

not recovered from the pawn shop, the value totaled $7,200.

       {¶ 7} Further, while appellant argues that the trial court should have considered

possible depreciation of the items stolen, he did not offer any evidence to support that

claim or raise the issue at the hearing.




3.
       {¶ 8} Based on the foregoing, we are unable to find that the trial court’s order of

restitution was unreasonable, arbitrary or unconscionable and therefore an abuse of

discretion. Accordingly, appellant’s first assignment of error is not well-taken.

       {¶ 9} In support of his second assignment of error, appellant asserts that his

sentences should be vacated because the trial court failed to make specific findings of fact

before imposing consecutive sentences pursuant to R.C. 2929.14(C)(4).

       {¶ 10} R.C. 2929.14(C)(4) establishes that in order to properly sentence a

defendant to consecutive prison terms for convictions on multiple offenses the sentencing

court must find that such a sentence is “necessary to protect the public from future crime

or to punish the offender, and that consecutive sentences are not disproportionate to the

seriousness of the offender’s conduct and to the danger the offender poses to the public.”

       {¶ 11} The statute further establishes that the court must also find that the offender

falls within one of three additional delineated statutory findings. Relevant to the instant

case, R.C. 2929.14(C)(4)(c) delineates that one of the three potential findings necessary

to satisfy that portion of the statute is that the offender’s history of criminal conduct

demonstrates that consecutive sentences are necessary to protect the public from future

crimes by the offender.

       {¶ 12} We have carefully reviewed and considered the transcript of the sentencing

proceedings and the sentencing entry. The sentencing transcript reflects in pertinent part

that the trial court stated,




4.
            The Court has reviewed the presentence investigation. There are

     multiple offenses by this defendant, primarily in Lucas County, starting in

     2004 and continuing on through three or four pages worth of offenses,

     many of them similar to this: theft and assault and violating a protective

     order. * * * [T]here’s a failure to appear many times.

            So it appears to this Court that this defendant is not amenable to

     community control and that consecutive sentencing is necessary to protect

     the public from future crimes from this defendant, and that consecutive

     sentencing will not be disproportionate to the seriousness of the offender’s

     conduct.

            The defendant’s history of criminal conduct demonstrates that

     consecutive sentencing is necessary to protect the public. So I’m going to

     impose twelve months on each of the two counts in the Ohio Department of

     Rehabilitation and Corrections and order those be served consecutive to

     each other.

     {¶ 13} Our review of the sentencing entry indicates that the trial court stated,

            Further, the Court finds that the Defendant is not amenable to

     community control and that the Defendant’s history of criminal conduct

     demonstrates that consecutive sentences are necessary to protect the public

     from future crime from this Defendant, and that consecutive sentencing

     would not be disproportionate to the seriousness of the offender’s conduct.




5.
       {¶ 14} When the sentencing entry is compared with the language contained

in R.C. 2929.14(C)(4), it appears that the trial court did comply with the statutory

requirements.

       {¶ 15} As such, the trial court properly satisfied the requirements of R.C.

2929.14(C)(4) and 2929.14(C)(4)(c) when it imposed sentence at the hearing and in its

sentencing entry. Based on the foregoing, we find appellant’s second assignment of error

not well-taken.

       {¶ 16} On consideration whereof, the judgment of the Wood County Court of

Common Pleas is affirmed. Costs of this appeal are assessed to appellant pursuant to

App.R. 24.

                                                                        Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Arlene Singer, J.                               _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                                _______________________________
Stephen A. Yarbrough, J.                                    JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




6.